Citation Nr: 0923494	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  03-36 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for stress fracture, right inferior and superior 
pubic ramus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for stress fracture, left inferior pubic ramus.

3.  Entitlement to an initial compensable evaluation for left 
ankle strain.

4.  Entitlement to an initial compensable evaluation for 
right foot strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 2001 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which, inter 
alia, granted service connection for stress fracture of the 
right inferior and superior pubic ramus, stress fracture of 
the left inferior pubic ramus, left ankle strain, and right 
foot strain.  At that time, each of these disabilities was 
assigned a non-compensable disability evaluation.  
Subsequently in October 2003, the RO increased the disability 
evaluation for stress fracture of the right inferior pubic 
ramus to 10 percent disability, effective July 18, 2003.  

In a March 2006 decision, the Board granted an initial 
evaluation of 10 percent for stress fracture of the right 
inferior and superior pubic ramus for the entire appeal 
period; and denied initial compensable evaluations for stress 
fracture of the left inferior pubic ramus, left ankle strain, 
and right foot strain.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).   In a September  Order, the Court vacated 
the March 2006 Board decision, and remanded the case to the 
Board for further proceedings consistent with a September 
2003 Joint Motion for Remand.  In January 2008, the Board 
remanded the case to the RO for additional development.  In a 
January 2009 rating decision, the RO increased the disability 
evaluation for stress fracture of the left inferior pubic 
ramus to 10 percent disabling, effective from the day 
following service discharge. 




FINDINGS OF FACT

1.  The Veteran's stress fracture, right inferior and 
superior pubic ramus has not been manifested by limitation of 
flexion to 30 degrees or abduction of the thigh beyond 10 
degrees. 

2.  The Veteran's stress fracture, left inferior pubic ramus 
has not been manifested by limitation of flexion to 30 
degrees or abduction of the thigh beyond 10 degrees. 

3.  The Veteran's left ankle strain has not been productive 
of moderate impairment.

4.  For the period prior to January 5, 2009, the Veteran's 
right foot strain has not been productive of moderate 
impairment.

5.  For the period from January 5, 2009, the Veteran's right 
foot strain has been manifested by degenerative joint disease 
of the first metatarsophalangeal joint (MTP) and complaints 
of pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for stress fracture, right inferior and 
superior pubic ramus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a stress fracture, left inferior pubic ramus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5251, 5252, 5253 (2008).

3.  The criteria for an initial compensable evaluation for 
left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).

4.  For the period prior to January 5, 2009, the criteria for 
an initial compensable evaluation for a right foot strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2008).

5.  For the period from January 5, 2009, the criteria for a 
10 percent evaluation for a right foot strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and October 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
October 2008, the RO also notified the Veteran of the process 
by which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in the April 2009 
supplemental statement of the case.  The Veteran was able to 
participate effectively in the processing of her claims. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
Stress Fractures of the Pubic Ramus

The Veteran essentially contends that her stress fracture of 
the right inferior and superior pubic ramus, and stress 
fracture of the left inferior pubic ramus are more disabling 
than contemplated by the current 10 percent disability 
evaluation. 

The Veteran's disability has been evaluated under the 
diagnostic code for limitation of extension of the thigh 
which warrants a 10 percent evaluation for extension limited 
to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  This 
is the maximum available rating for limitation of extension.  

Related diagnostic codes include limitation of flexion of the 
thigh which contemplates a 10 percent evaluation for flexion 
limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.  A 20 percent rating requires 
that flexion be limited to 30 degrees.  Id.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees or limitation of adduction when the 
legs cannot be crossed.  38 C.F.R. § 4.71a, Diagnostic Code 
5253. Limitation of abduction of the thigh warrants a 20 
percent rating when motion is lost beyond 10 degrees.  Id.

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Since the initial grant of service connection, the Veteran's 
disabilities have been assigned 10 percent ratings.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran states that she suffers from tightness and pain 
especially on her right hip which occurs mostly while walking 
and standing.  She is unable to bend and stoop for housework, 
and she has noticed increased popping sounds.  The Veteran 
states that her pain keeps her from sleeping at night, and 
sometimes, she has a hard time getting out of her bed due to 
stiffness.  She states that she is embarrassed to walk around 
because the pain causes her to limp.  In her October 2002 
Notice of Disagreement, she stated that her "body feels like 
a 70-year-old woman."

In August 2001, while in her fifth week of Basic Training and 
during the second physical training (PT) test, the Veteran 
was running and felt a pop and lower pelvic pain.  The 
Veteran continued to run, but she was unable to pass the PT 
test.  When she finished the test, her legs gave out.  She 
was treated in the TMC later that day with nonsteroidal anti- 
inflammatories.  August 2001 x-rays revealed the following: 
"[S]mall defect in the right pubic ramus which may well 
represent a stress fracture. Position is virtually perfect."  
The August 2001 examination stated that she had difficulty 
bearing weight on her right leg while stepping forward on her 
left and painful range of motion and noted adduction of 30 
degrees and abduction of 50 degrees.  The Veteran was given 
convalescent leave, and she was instructed to rest and to 
continue the nonsteroidal anti-inflammatories.  She was 
placed on crutches and told not to bear weight on her 
extremities and not to run, jump, or march for about two 
months.

October 2001 and January 2002 x-rays revealed healing of 
inferior right and left pubic rami with callus formation.  
The October 2001 x-ray noted that the right and left femoral 
necks were normal.  In December 2001, a bone scan revealed 
stress fractures in the bilateral inferior pubic rami and in 
the right superior pubic ramus. The Veteran continued to 
experience pelvic pain and was unable to complete Basic 
Training.  The last PT test the Veteran completed was in 
August 2001.  The Veteran underwent physical therapy, but she 
failed to improve.

In January 2002, the Veteran stated that on a scale of 0 to 
10 her pain was a 5 or 6. Service treatment records indicated 
that, in January 2002, the Veteran had full range of motion 
in her hips but noted tenderness at adduction.  A February 
2002 service medical record indicated a stress fracture of 
the pelvis with no persistent pain.

At a VA examination in March 2002, the Veteran complained of 
constant pain, weakness, stiffness, and abnormal motion.  She 
denied locking, swelling, inflammation, drainage, or lack of 
endurance of the pelvis.  The Veteran stated that her 
symptoms were distressing and constant and that she was 
taking Motrin twice a day since August 2001, with poor 
response and no side effects.  Physical examination was 
significant for equal leg length from the anterior superior 
iliac spine to the medial malleolus, no sign of abnormal 
weight- bearing of the feet, normal motor function of the 
lower extremities, and normal sensory and reflex examination 
of the lower extremities. The examiner diagnosed her with a 
pelvic strain, right and left.  The examiner noted that the 
Veteran claimed a mild dysfunction of activities of daily 
living due to all her disabilities.  

A March 2002 exam conducted at Reynolds Army Community 
Hospital revealed that the Veteran suffered from tenderness 
on the anterior pubic rami bilaterally with the right being 
more tender than the left.  The exam also noted that she 
demonstrated tenderness in the right superior pubic ramus 
area.  On the right lower extremity, flexion, abduction, and 
external rotation elicited pain in the right pubic ramus 
area, and the same test on the left side revealed minimal 
discomfort.  Straight-leg raise test was negative, and deep 
tendon reflexes were 2/4 bilaterally.  The examination 
revealed no muscle atrophy, edema, or neurologic deficit; and 
the examiner stated the veteran had good muscle strength 
bilaterally.  The Veteran's pulses were intact bilaterally, 
and she demonstrated a normal gait.  Her pain intensity was 
noted as "slight" and "frequent."  The examiner diagnosed her 
with stress fractures of the pelvis that occurred in the line 
of duty and referred her to the Physical Evaluation Board 
(PEB).  In May of 2002, the PEB found the Veteran unfit for 
duty.

On July 18, 2003, the Veteran underwent another VA Physical.  
The examiner stated that the Veteran's hips were normal 
bilaterally.  She had decreased flexion on the right at 95 
degrees secondary to stiffness and pain, and her extension 
was 25 degrees on the right.  Her abduction was 35 degrees on 
the right, and external rotation of 30 degrees secondary to 
right inguinal pain on the right side was noted.  Her 
internal rotation was 40 degrees bilaterally.  Her range of 
motion of the right hip was limited by pain but not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  With respect to the left hip, the 
findings were normal flexion at 125 degrees, extension at 30 
degrees, abduction at 45 degrees, external rotation at 60 
degrees with no pain, internal rotation 40 degrees 
bilaterally, and no limitations for range of motion.  X-ray 
examination demonstrated no evidence of acute osseous injury 
or significant degenerative changes.

A January 2009 VA examination report showed that the Veteran 
did not have deformity of the hips.  While she did not 
experience instability, incoordination, episodes of 
dislocation or subluxation, decreased peed of joint motion, 
locking, effusions; she did experience giving way, pain, 
stiffness, and weakness.  The Veteran also had tenderness and 
the disabilities affected the motion of the joint.  There 
were no flare-ups.  The examiner noted that there were no 
symptoms of arthritis nor incapacitating episodes of 
arthritis.  The Veteran's limitations included standing up to 
one hour and walking more than a quarter mile but less than 
one mile.  She did not require assistive devices and she 
indicated that she had increased popping of the joints when 
she went to sleep making it difficult to get comfortable.  It 
was noted that a weight bearing joint was affected resulting 
in an antalgic gait with other evidence of abnormal weight 
bearing and abnormal shoe wear pattern (the right shoe showed 
a normal pattern and the left shoe showed increased wear on 
the outside edge of the heel).  The examiner noted that both 
the left and right hip showed tenderness, and pain at rest.  

Range of motion testing showed that there was objective 
evidence of pain with active motion on both sides.  Right 
flexion was 0 to 110 degrees, right extension 0 to 30 
degrees, and right abduction was 0 to 40 degrees.  She was 
able to cross her right leg over the left but could not put 
her toes out more than 15 degrees.  Left flexion was 0 to 100 
degrees, left extension was 0 to 30 degrees, and left 
abduction was 0 to 40 degrees.  She was able to cross her 
left leg over the right but could not put her toes out more 
than 15 degrees.  There was objective evidence of pain 
following repetitive motion with additional limitations after 
three repetitions of range of motion; pain was the most 
important factor.  Range of motion after repetitive motion 
showed right flexion was 0 to 90 degrees, right extension was 
0 to 20 degrees, and right abduction was 0 to 20 degrees; 
left flexion was 0 to 90 degrees, left extension was 0 to 20 
degrees, and left abduction was 0 to 25 degrees.  X-rays 
showed that the pelvic ring was in intact, without 
significant hip joint space narrowing, a small ossification 
adjacent to the superior acetabular margin on the right 
likely representing an unfused ossicle, and the sacroiliac 
joints and symphysis pubis were unremarkable.  The diagnoses 
were residuals of stress fracture of the right inferior and 
superior pubic ramus, small ossification adjacent to the 
superior acetabular margin on the right likely representing 
an unfused ossicle which had a mild affect on daily 
activities; and stress fracture of the left inferior pubic 
ramus which had no affect on daily activities.  The also 
examiner noted bilateral hip strain secondary to the pubic 
ramus disabilities.  

Based on the evidence of record, the Board finds that 
Veteran's right and left hip disabilities do not meet the 
criteria for a rating in excess of the current 10 percent 
ratings.  She is in receipt of the maximum disability 
available for limitation of extension evaluation so a higher 
rating under Diagnostic Code 5251 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5251. Additionally, she has 
not demonstrated flexion limited to 30 degrees so a higher 
rating under Diagnostic Code 5252 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  There is also no 
indication of limitation of abduction of the thigh with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  Therefore, a rating in excess of the current 10 
percent rating for either hip is not warranted.

Additionally, the Veteran has been not been shown to have x- 
ray evidence of arthritis of either hip.  Accordingly, 
consideration for arthritis is not warranted. 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  She has demonstrated some loss of 
range of motion on repetitive motion and there is objective 
evidence of pain.  However, she does not meet the criteria 
for even a minimal compensable evaluation under any 
Diagnostic Code.  The current 10 percent evaluation for the 
service-connected right and left hip disabilities adequately 
portrays any functional impairment, pain, and weakness that 
the Veteran experiences as a consequence of use of her right 
and left hip.  See supra 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's hip disabilities were  more than 
10 percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Strain

The Veteran essentially asserts that her right foot strain is 
more disabling than contemplated by the current 
noncompensable disability evaluation. 

The Veteran's left ankle disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (disability of the 
ankle manifested by limited motion).  Under Diagnostic Code 
5271, a 10 percent rating is assigned for moderate limitation 
of motion, and a 20 percent rating is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran states that while running during physical 
training her left ankle started to swell. X-rays were 
performed at that time, and they were negative. The Veteran 
was diagnosed with a sprain and treated conservatively.  
During the July 2003 VA physical, the Veteran stated that her 
ankle swells up from time to time since the incident, but she 
denied any significant pain.  However, in her notice of 
disagreement received in October 2002, the Veteran stated 
that "strain that was put on [her] feet during [her] time in 
the military [was] still giving her problems today." She 
stated that her "feet [were] constantly swollen and almost 
unbearable to walk on at times."

In July 2001, the Veteran complained of her left ankle being 
swollen for two days due to an injury during a physical test.  
The examiner instructed the Veteran not to run, jump, or 
march for five days and to ice her ankle twice daily for ten 
to fifteen minutes.  She was also prescribed 250 mg of 
Naprosyn. 

During a March 2002 VA exam, the Veteran complained of pain, 
weakness, stiffness, and swelling, but she did not describe 
symptoms of inflammation, locking, fatigue, and lack of 
endurance.  The examiner did not find instability, 
incoordination, or recurrent subluxation.  The examiner noted 
that her symptoms were present on and off and were 
distressing in nature, occurring monthly, and lasting for 
days.  However, she could function with the distress of the 
symptoms. Her symptoms were aggravated by walking and wearing 
combat boots, but she could alleviate her symptoms by taking 
of her boots and resting.

The examiner found that the appearance of the Veteran's ankle 
joints were within normal limits bilaterally.  The range of 
motion for the ankles was as follows: dorsiflexion 0-20 and 
plantar flexion 0-45 bilaterally.  The examiner did not find 
any pain, weakness, stiffness, swelling, inflammation, 
fatigue, or lack of endurance. There was no arthritis 
present.  The examiner diagnosed the veteran with a left 
ankle sprain based on the subjective factor of a history of 
restricted range of motion of the left ankle. 

The July 2003 VA physical revealed dorsiflexion of 20 degrees 
on the left, and plantar flexion was 45 degrees bilaterally.  
Range of motion was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination, and there was no 
dorsiflexion deformity, plantar flexion deformity, or 
inversion or eversion deformity.  Dorsiflexion of the ankles 
and joints produced no pain.  The examiner provided a 
diagnosis of left ankle strain with normal radiographic 
appearance.

The January 2009 VA examination report noted that the Veteran 
complained of numbness in the left ankle but she denied 
swelling.  She had pain two to three days a week rated as two 
to three on a scale of ten; she soaked the ankle in hot water 
which decreased the symptoms.  Elevation was completely 
effective in reliving the symptoms.  On examination, there 
was no evidence of swelling, instability, weakness, or 
abnormal weight bearing.  However, there was painful motion 
and tenderness on the arch of the foot.  Range of motion 
testing showed no objective evidence of pain with left 
dorsiflexion from 0 to 20 degrees and left plantar flexion 
from 0 to 45 degrees.  The examiner noted that there was no 
ankylosis and that there was no additional pain or 
limitations following repetitive motion.  X-rays of the ankle 
showed that there was no significant bone, joint, or soft 
tissue abnormality.  There were mild degenerative changes at 
the first MTP joint, there was no fracture or subluxation, 
and soft tissues were unremarkable.  The examiner noted a 
diagnosis of left foot strain with mild first MTP joint 
degenerative changes with no effects on daily activities. 

Based on the foregoing, the preponderance of the evidence is 
against the Veteran's claim for a compensable initial rating 
for her left ankle strain.  The Veteran reports symptoms of 
left ankle pain, swelling, stiffness, and weakness.  Her 
subjective complaints, however, are not borne out by the 
examination findings.  VA examinations in March 2002, July 
2003, and January 2009 demonstrated left ankle range of 
motion from 0-20 dorsiflexion and 0-45 degrees of plantar 
flexion with no evidence of pain, fatigue, weakness, lack of 
endurance, or incoordination. 
Degenerative changes were noted in the MTP joint, but the 
ankle is not arthritic and no limitation of motion of the 
ankle is shown, even considering the effects of pain and pain 
and functional loss on repetitive use.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, a compensable evaluation for limitation of 
motion would not be warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the Veteran's disability was compensable.  She 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Foot Strain

The Veteran essentially asserts that her right foot strain is 
more disabling than contemplated by the current 
noncompensable disability evaluation. 

The Veteran's disability has been evaluated under Diagnostic 
Code 5284 which contemplates a 10 percent rating for moderate 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 
20 percent rating contemplates moderately severe impairment, 
and a 30 percent rating is assigned for severe foot injuries.  
Id.  If actual loss of use of the foot, a 40 percent rating 
will be assigned.  Id.

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran injured her right foot during physical training 
in 2001 and was put on rest.  When she resumed running, her 
foot started swelling and got tight.  The Veteran has stated 
that her right foot bothers her when walking for long periods 
of time, and it is constantly swollen.

During a March 2002 VA exam, the Veteran complained of pain, 
stiffness, and swelling at rest but no weakness, fatigue, or 
lack of endurance.  The examiner stated that the veteran had 
pain, weakness, and swelling on standing and walking, but she 
did not have any fatigue, redness, or lack of endurance.  
These distressing symptoms were present on and off and 
occurred monthly, lasting for days.  During flare-ups, it was 
difficult for the Veteran to wear her combat boots.  The 
symptoms were alleviated by rest.  However, she was able to 
function with distress with these symptoms.  The Veteran used 
a brace in March 2001, but the brace caused numbness so she 
stopped using it.  She has had neither surgery nor physical 
therapy for this disability.

The examination did not show any signs of abnormal weight-
bearing.  There were no calluses, breakdowns, unusual shoe 
wear pattern, or any other signs of abnormal weight-bearing.  
The examiner noted that the Veteran did not require any 
corrective devices or shoes and that she did not have flat 
feet bilaterally.  The examiner did not find any instability, 
weakness, or tenderness present.  The examiner also noted the 
lack of skin and vascular changes, hammertoes, high arches, 
hallux valgus, and claw feet.  The Veteran had normal posture 
and walked with a normal gait, and she did not have limited 
function standing or walking.  There were no arthritic 
changes or fractures.  Range of motion of the right ankle was 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees; there was no pain, weakness, stiffness, 
swelling, inflammation, fatigue, or lack of endurance of the 
ankles.  X-rays of the right foot revealed no fracture or 
arthritic changes.  

In a July 2003 VA physical, an examiner noted that the 
Veteran had a "mild callus at the base of the right big toe 
more than the left big toe."  The examiner also noted that 
the Veteran walked without any devices.  Motor, sensory, and 
deep tendon reflexes were intact.  Range of motion was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination, and there was no dorsiflexion deformity, 
plantar flexion deformity, or inversion or eversion 
deformity.  There was some slight swelling in the right ankle 
but was otherwise normal.  Dorsiflexion was 15 degrees on the 
right secondary to stiffness but not further limited by pain, 
fatigue, weakness, or lack of endurance, and plantar flexion 
was 45 degrees bilaterally.  The examiner diagnosed the 
Veteran with a right foot strain with normal radiographic 
appearance.

At the January 5, 2009 VA examination, the Veteran complained 
of edema and numbness in different areas of the foot.  She 
had symptoms two to three times a week which lasted two to 
three hours a week and were successfully relieved with 
soaking in hot water and elevation.  Range of motion testing 
showed no objective evidence of pain with right dorsiflexion 
from 0 to 20 degrees and right plantar flexion from 0 to 45 
degrees.  The examiner noted that there was no ankylosis and 
that there was no additional pain or limitations following 
repetitive motion.  X-rays of the ankle showed that there was 
no significant bone, joint, or soft tissue abnormality.  
There were mild degenerative changes at the first MTP joint, 
there was no fracture or subluxation, and soft tissues were 
unremarkable.  The examiner noted a diagnosis of right foot 
strain with mild first MTP joint degenerative changes with no 
effects on daily activities. 

Prior to January 5, 2009, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable initial rating for her right foot strain.  
She reports symptoms such as pain, stiffness, and swelling of 
the right foot.  Her VA examination reports, however, 
revealed no objective evidence of disability on examination 
nor demonstrable evidence of functional impairments such as 
foot signs of abnormal weight-bearing, significant callus 
formation, etc.  Her motor and sensory examinations were 
negative.  Even considering her subjective complaints and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds 
that the preponderance of the evidence establishes that the 
Veteran's service-connected right foot disability is 
productive of less than moderate impairment.  Accordingly, 
the claim must be denied.  Such is the case even when the 
effects of pain are considered, such as assuming that motion 
of the joint is limited to the point where pain begins and 
taking into account the effects of pain on use of the joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The January 5, 2009 VA examination report reflects that the 
Veteran complained of pain in the right foot.  It was 
reported that the right foot was stiff and swollen at rest.  
X-rays revealed degenerative joint disease of the first MTP, 
which was not shown on earlier x-rays.  Resolving all doubt 
in the Veteran's favor, the combination of degenerative 
changes in the right first MTP and the complaints of pain 
warrant a minimal compensable evaluation effective from the 
date of the January 5, 2009 examination.  Absent additional 
dysfunction exhibited on examination, the criteria for any 
greater evaluation are not met.  

Extraschedular Consideration
 
Finally, the Veteran has not been hospitalized for her 
disabilities and no evidence suggests they have prevented her 
from working.  The January 2009 VA examination report noted 
that she was not working because she had been unable to find 
work since she moved.  The existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).





ORDER

An initial evaluation in excess of 10 percent for stress 
fracture, right inferior and superior pubic ramus is denied. 

An initial evaluation in excess of 10 percent for stress 
fracture, left inferior pubic ramus is denied.

An initial compensable evaluation for left ankle strain is 
denied.

For the period prior to January 5, 2009, an initial 
compensable evaluation for right foot strain is denied.

For the period from January 5, 2009, a 10 percent evaluation 
for right foot strain is allowed, subject to the regulations 
governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


